Case 9:19-bk-11573-MB      Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                 Desc
                            Main Document Page 1 of 40


  1   ERIC P. ISRAEL (State Bar No. 132426)
      eisrael@dgdk.com
  2   JOHN N. TEDFORD, IV (State Bar No. 205537)
      jtedford@dgdk.com                                           FILED & ENTERED
  3   AARON E. DE LEEST (State Bar No. 216832)
      adeleest@dgdk.com
  4   DANNING, GILL, ISRAEL & KRASNOFF, LLP                            NOV 27 2019
      1901 Avenue of the Stars, Suite 450
  5   Los Angeles, California 90067-6006
      Telephone: (310) 277-0077                                   CLERK U.S. BANKRUPTCY COURT

  6   Facsimile: (310) 277-5735                                   Central District of California
                                                                  BY handy      DEPUTY CLERK


  7   Proposed Attorneys for Michael A. McConnell,
      Chapter 11 Trustee                                  CHANGES MADE BY COURT
  8

  9

 10                          UNITED STATES BANKRUPTCY COURT

 11                           CENTRAL DISTRICT OF CALIFORNIA

 12                                    NORTHERN DIVISION

 13

 14   In re:                                         Case No. 9:19-bk-11573-MB

 15   HVI CAT CANYON, INC.,                          Chapter 11

 16            Debtor.                               FINAL ORDER FOR EMERGENCY
                                                     PRIMING    AND   SUPERPRIORITY
 17                                                  FINANCING AND CONSENSUAL USE OF
                                                     CASH COLLATERAL BY THE CHAPTER
 18                                                  11 TRUSTEE

 19                                                  Hearing
                                                     Date: November 21, 2019
 20                                                  Time: 2:30 p.m.
                                                     Place: Courtroom 201
 21                                                          1415 State Street
                                                             Santa Barbara, California
 22

 23

 24

 25

 26
 27

 28
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16              Desc
                              Main Document Page 2 of 40


  1          This Final Order for Emergency Priming and Superpriority Financing and Consensual Use

  2   of Cash Collateral by the Chapter 11 Trustee (this “Final Order”) is entered as of November [21],
  3   2019, with respect of the following facts:
  4
             On October 4, 2019 the Court denied the Debtor’s Motion for Interim and Final Orders
  5
      Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing
  6
      Adequate Protection and Setting Final Hearing Pursuant to Bankruptcy Rule 4001[ECF No. 11]
  7

  8   (the “Cash Collateral Motion”) and the Motion of the Debtor to Surcharge Collateral Pursuant to

  9   11 U.S.C. §§ 506(c) and 552(b) [ECF No. 55] (the “Surcharge Motion”).

 10          On October 8, 2019, the Court entered an Agreed Order for Consensual Use of Cash
 11
      Collateral [ECF No. 375] (the “Consensual Cash Collateral Order”), whereby UBS AG, London
 12
      Branch (“UBS AG, London Branch”), the debtor and debtor in possession (the “Debtor”), the
 13
      Official Committee of Unsecured Creditors (the “Committee”), and GIT, Inc. (“GIT”), in
 14
      anticipation of a hearing on motions seeking appointment of a Chapter 11 trustee, agreed to use of
 15

 16   cash collateral (as that phrase is defined in Section 363(a) of the Bankruptcy Code, “Cash

 17   Collateral”) for an interim period ending October 25, 2019. On October 16, 2019, the Court entered
 18   the Agreed Order Granting Motion for Appointment of a Chapter 11 Trustee [ECF No. 409] and
 19
      approved appointment of Michael McConnell as the Chapter 11 trustee in this case (the “Trustee”)
 20
      on October 22, 2019 [ECF No. 431].
 21
             Shortly before authority for use of Cash Collateral expired under the Consensual Cash
 22

 23   Collateral Order, the Trustee and UBS AG, London Branch learned that the Debtor did not have

 24   sufficient cash to fund payroll and other operating expenses scheduled for payment. To address

 25   the immediate cash need, on October 24, 2019, the Trustee filed his Notice of Motion and Trustee’s
 26   Emergency Motion for (1) Authority to Accept a Partial Prepayment of the Amount Owed by
 27
      California Asphalt Production, Inc. to the Estate, or in the Alternative for Authority to Obtain
 28                                                -2-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB       Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16               Desc
                             Main Document Page 3 of 40


  1   “Credit” in the Form of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP 6004(h);

  2   and Memorandum of Points and Authorities, Declaration of Tim Skillman, and Request for Judicial
  3   Notice in Support Thereof [ECF No. 439] (the “Emergency Motion”). Following the October 25,
  4
      2019 emergency hearing, the Court entered the Order Granting Trustee’s Emergency Motion for
  5
      (1) Authority to Accept a Partial Prepayment of the Amount Owed by California Asphalt
  6
      Production, Inc. to the Estate, or in the Alternative for Authority to Obtain “Credit” in the Form
  7

  8   of Such Prepayment, and (2) Waiver of any Stay Imposed by FRBP 6004(h) [ECF No. 449], granting

  9   authorizing the Trustee to accept a partial prepayment from California Asphalt Production, Inc.

 10   (“CAP”).
 11
             On November 7, 2019, the Trustee filed his Emergency Motion for an Order: (1)
 12
      Authorizing the Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing The
 13
      Continued Use of Cash Collateral; (3) Scheduling a Final Hearing; and (4) Granting Related Relief
 14
      [ECF No. 474] (the “Motion”) for authorization to obtain post-petition financing from UBS AG,
 15

 16   Stamford Branch (“UBS AG, Stamford Branch” and together with UBS AG, London Branch,

 17   “UBS”) and continue to use the Cash Collateral of UBS AG, London Branch.
 18          On November 8, 2019, the Court conducted an initial interim hearing on the Motion and
 19
      entered the Interim Order on Trustee’s Emergency Motion for an Order: (1) Authorizing the
 20
      Trustee to Obtain Secured Priming Superpriority Financing; (2) Authorizing Continued Use of
 21
      Cash Collateral; (3) Scheduling a Final Hearing; and (4) Granting Related Relief [ECF No. 480]
 22

 23   (the “Interim Order”), authorizing up to $267,317 borrowings through a further interim hearing on

 24   November 12, 2019.

 25          On November 12, 2019, the Court conducted the further interim hearing and authorized
 26   post-petition financing on an interim basis. On November 18, 2019, the Court entered the Second
 27
      Interim Order on Trustee’s Emergency Motion for an Order: (1) Authorizing the Trustee to Obtain
 28                                               -3-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                Desc
                              Main Document Page 4 of 40


  1   Secured Priming Superpriority Financing; (2) Authorizing Continued Use of Cash Collateral; (3)

  2   Scheduling a Final Hearing; and (4) Granting Related Relief [ECF No. 524] (the “Second Interim
  3   Order”).
  4
             Based upon the Motion, and the financing pursuant to the credit agreement attached to the
  5
      Motion and the Trustee’s use of Cash Collateral, such use being found necessary to avoid
  6
      immediate and serious harm to the estate and potential harm to the public health and safety as
  7

  8   contemplated by Bankruptcy Rule 4001(b) and (c), a final hearing to consider approval of the

  9   Motion having been held on November 21, 2019 (the “Final Hearing”), notice and opportunity for

 10   hearing being sufficient under the circumstances, and upon the findings of fact and conclusions of
 11
      law made by the Court at the interim hearings and the Final Hearing, all of which are incorporated
 12
      herein by reference, and good cause appearing therefor,
 13
             IT IS HEREBY FOUND AND ORDERED AS FOLLOWS:
 14
             1.      Motion Granted. The Motion is granted on a final basis and the Facility (as defined
 15

 16   below) and the Credit Agreement attached as Exhibit 3 to the Trustee’s Declaration (as amended,

 17   supplemented or otherwise modified from time to time, the “Credit Agreement”) are approved
 18   subject to limitations expressly set forth herein. Any objection to the Motion with respect to entry
 19
      of this Final Order that have not been withdrawn, waived or settled, and any reservation of rights
 20
      included therein, are hereby denied and overruled except as expressly set forth herein. Except as
 21
      specifically amended, supplemented, or otherwise modified by this Final Order, all provisions of
 22

 23   the Second Interim Order remain in full force and effect and are hereby ratified by this Final Order

 24   and incorporated herein by reference as though set forth fully below.

 25          2.      Jurisdiction and Venue. The Court has jurisdiction over this matter pursuant to 28
 26   U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory
 27
      predicates for the relief granted herein are section 364 of the Bankruptcy Code and Bankruptcy
 28                                                   -4-
                 FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                    CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                   Desc
                              Main Document Page 5 of 40


  1   Rule 4001(c). Venue of this Chapter 11 proceeding and the Motion is proper in this district pursuant

  2   to 28 U.S.C. § 1408 and 1409.
  3          3.      Hearing Held; Notice. The Final Hearing was held pursuant to Bankruptcy Rules
  4
      4001(c)(2). Notice of the Final Hearing and the relief requested in the Motion was given as set
  5
      forth in the proof of service filed by the Trustee.
  6
             4.      No Credit Available on More Favorable Terms. The Trustee, on behalf of the
  7

  8   Debtor and the Debtor’s estate, is unable to find sufficient financing from sources other than UBS

  9   AG, Stamford Branch on terms more favorable than the terms for the term loan facility (the

 10   “Facility”) described in the Credit Agreement.
 11
             5.      Need for Post-Petition Financing and Use of Cash Collateral. This financing is
 12
      critical for the Debtor to continue its operations in the ordinary course. The Facility, the Trustee’s
 13
      entry into the Credit Agreement, and related relief is necessary to avoid immediate and irreparable
 14
      harm to the Debtor’s estate, its employees, and all parties-in-interest. The Facility is the best source
 15

 16   of financing available to the Debtor under the circumstances and was entered into in good faith and

 17   at arm’s-length.
 18          6.      Protective Advances. The advances under the Facility shall constitute advances to
 19
      protect and preserve the collateral under that certain First Lien Credit Agreement dated as of May
 20
      20, 2016 and that certain Second Lien Credit Agreement dated as of May 20, 2016 among the
 21
      Debtor, Rincon Island Limited Partnership, GOGH, LLC and UBS AG, London Branch
 22

 23   (collectively, the “Prepetition Credit Agreements” and the obligations arising thereunder the

 24   “Prepetition Obligations”) and shall remain subject to any guarantee provided thereunder. For the

 25   avoidance of doubt, all proceeds of the Facility shall constitute Cash Collateral.
 26          7.      Authorization for Emergency Financing. The Trustee is authorized on a final basis
 27
      to borrow, and UBS AG, Stamford Branch is authorized to advance, up to $3 million in financing,
 28                                              -5-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                 Desc
                              Main Document Page 6 of 40


  1   under the Credit Agreement, subject to the terms of this Final Order, and in accordance with the

  2   budget attached hereto as Exhibit 1 (including all terms and conditions set forth therein and as may
  3   be updated from time to time in accordance with the Credit Agreement, the “Budget”), subject to a
  4
      line-item variance of ten percent (10%) of the expenses set forth in the Budget tested on a
  5
      cumulative basis by disbursement categories contained in the Budget (the “Permitted Variance”).
  6
      The Trustee and UBS AG, Stamford Branch are authorized to extend the availability period under
  7

  8   the Credit Agreement by up to two weeks and increase the amount of financing by an aggregate

  9   amount of up to $500,000 upon mutual agreement of the Trustee and UBS AG, Stamford Branch

 10   without further order of this Court. All advances provided by UBS AG, Stamford Branch under
 11
      the Facility prior to the Final Hearing, including but not limited to the $197,516 advanced by UBS
 12
      AG, Stamford Branch on an emergency basis pursuant to the Interim Order and the $994,346
 13
      advanced by UBS AG, Stamford Branch pursuant to the Second Interim Order, shall be subject to
 14
      the terms of the Second Interim Order remain subject to the terms of those orders, as incorporated
 15

 16   into this Final Order and, notwithstanding anything to the contrary in this Final Order., shall remain

 17   senior in priority to all other liens. Any advances provided by UBS AG, Stamford Branch under
 18   the Facility after November 21, 2019 shall be subject to the terms of this Final Order and, to the
 19
      extent Santa Barbara has valid, senior, perfected, and non-avoidable liens for ad valorem taxes
 20
      under applicable law, shall be junior in priority and subject to such valid, senior, perfected, and
 21
      non-avoidable ad valorem tax liens in favor of Santa Barbara. Immediately upon entry of this Final
 22

 23   Order, the Trustee shall, and is hereby authorized on a final basis to, execute and deliver to UBS

 24   AG, Stamford Branch the Credit Agreement and all other loan documents required to be executed

 25   and delivered under the Facility. The Trustee and counsel acting on behalf of the Trustee are further
 26   authorized to take any such actions that may be necessary to implement the Facility and borrow
 27
      funds under the Credit Agreement as approved in this Final Order, including without limitation to
 28                                               -6-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 7 of 40


  1   issue, execute and deliver any such certificates, borrowing requests or other documents and

  2   directions that may be requested by UBS AG, Stamford Branch. Nothing in this Final Order shall
  3   create any obligation of UBS to advance or lend any money to the Trustee or the Debtor, and any
  4
      such advances or loans shall be made by UBS AG, Stamford Branch only in accordance with the
  5
      terms and conditions of the Credit Agreement and this Final Order. UBS respectfully notes that,
  6
      should it agree to any additional financing beyond that provided pursuant to the terms of the Credit
  7

  8   Agreement as in effect on the date hereof, and it undertakes no commitment to do so, it anticipates

  9   the interest rate for such financing will be higher than that provided hereunder to reflect limitations

 10   on the lien granted by this Order and the additional risk associated with such financing. Any funds
 11
      advanced or loaned by UBS AG, Stamford Branch shall constitute a bona fide extension of credit
 12
      to a non-affiliated borrower for purposes of the secured creditor exemption under the
 13
      Comprehensive Environmental Response, Compensation Liability Act and comparable federal,
 14
      state and local law. UBS AG, Stamford Branch shall not be deemed an operator or owner of the
 15

 16   Debtor or any of its properties or incur any environmental or similar liabilities, including but not

 17   limited to, liability for environmental compliance, remediation, restoration or natural resource
 18   damages under any federal, state or local law solely as a result of providing funding, credit or
 19
      advances to the Trustee.
 20
             8.       Based on the record before this Court, it appears (and the Trustee on behalf of the
 21
      Debtor has stipulated) that the terms of the Facility, the Credit Agreement and this Final Order are
 22

 23   fair and reasonable and are supported by reasonably equivalent value and fair consideration. The

 24   Court further finds that the Trustee’s agreement to the terms of the Facility and Credit Agreement

 25   on behalf of the Debtor is a sound exercise of business judgment and should be approved as set
 26   forth herein.
 27

 28                                                    -7-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                Desc
                              Main Document Page 8 of 40


  1          9.      Amendment of the Credit Agreement. Following entry of this Final Order, the

  2   Trustee is authorized to enter into any non-material amendment or modification to the Credit
  3   Agreement and the loan documents entered into in connection therewith without further order of
  4
      this Court. The Trustee shall promptly provide notice of any such amendment or modification to
  5
      the Court, the United States Trustee, the Committee and Harry E. Hagen, as Treasurer-Tax
  6
      Collector of the County of Santa Barbara, California (“Santa Barbara”). To the extent that such
  7

  8   modification or amendment is material, such material modification or amendment shall only be

  9   permitted pursuant to an order of this Court on notice pursuant to Local Rule 2002-1(b) and a

 10   hearing. Except as otherwise provided herein, no waiver, modification, or amendment of any of
 11
      the provisions of the Credit Agreement shall be effective unless set forth in writing, signed by the
 12
      Trustee and UBS AG, Stamford Branch. For the avoidance of doubt, an amendment of the
 13
      availability period of the Facility by up to two weeks and an increase of the amount of the Facility
 14
      by up to $500,000 in accordance with paragraph 7 of this Final Order shall not constitute a material
 15

 16   amendment. Notwithstanding anything to the contrary in the Credit Agreement, UBS’s prior

 17   consent to file a Chapter 11 plan is only required if the proposed Chapter 11 plan does not provide
 18   for payment of the Obligations in full in cash on the effective date.
 19
             10.     Use of Funds. The Trustee may use funds advanced under the Facility, on the terms
 20
      and conditions set forth herein and in the Credit Agreement, provided that all such funds are used
 21
      to pay approved operating expenses solely in accordance with the Budget (including all terms and
 22

 23   conditions set forth therein). The Trustee is authorized to use funds advanced under the Facility to

 24   pay, or to fund a segregated account to pay, the reasonable fees and expenses for the Trustee’s

 25   professionals and the Committee’ professionals, only to the extent such fees and expenses for the
 26   Trustee’s professional and the Committee’s professionals are included in the Budget and accrued
 27
      prior to an Event of Default. The provisions for escrowing of funds shall differ for the Trustee’s
 28                                                 -8-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 9 of 40


  1   professionals and for the Committee professionals, each of whom agrees to such difference. The

  2   Budget amount for the Committee professionals shall be $70,000 for the five-week period (which
  3   includes the total Investigation Budget (as defined below)) and shall be requested promptly by the
  4
      Trustee and escrowed immediately upon receipt. Accordingly, once such funds are escrowed, the
  5
      Committee professionals shall not enjoy the benefits of the Carve-Out set forth in paragraph 16 of
  6
      this Final Order. The liens of UBS and GLR are subordinated in such escrow funds to the extent
  7

  8   professional fees and expenses are awarded to the professionals. With regard to the Trustee’s

  9   professionals, in addition to the escrowed fund, they shall enjoy the benefit of the Carve-Out set

 10   forth in paragraph 16 of this Final Order. For the avoidance of doubt, the funds advanced under
 11
      the Facility shall not be used for payment of any expense not specifically included and/or not
 12
      approved for payment under the Budget or otherwise authorized by this Final Order.
 13
             11.     Liens, Collateral and Obligations. Without limiting the approval set forth above, the
 14
      Court grants as follows:
 15

 16          (i)     Except as set forth below, pursuant to section 364(c) and 364(d) of the Bankruptcy
                     Code, UBS AG, Stamford Branch is granted valid and perfected first priority
 17                  priming and senior security interests and liens (the “Financing Liens”) in all property
                     of the estate of the Debtor, including, but not limited to all of the Debtor’s rights in
 18                  tangible and intangible assets, including without limitation, all prepetition and post-
 19                  petition assets of the Debtor’s estate, whether existing on or as of the Petition Date
                     or thereafter acquired, including without limitation, the Debtor’s interest in oil and
 20                  gas properties (and as-extracted collateral, goods, fixtures and hydrocarbons relating
                     thereto), wells, accounts receivable, other rights to payment, any right to receive any
 21                  residual of any retainer provided to any professionals after payment of such
                     professional’s allowed fees and expenses, cash, inventory, general intangibles,
 22                  contracts, servicing rights, swap and hedge proceeds and termination payments,
 23                  servicing receivables, securities, chattel paper, owned real estate, real property
                     leaseholds, fixtures, machinery, equipment, deposit accounts, patents, copyrights,
 24                  trademarks, trade names, rights under license agreements and other intellectual
                     property, claims and causes of action (including those arising under sections 510 or
 25                  542 through 553 of the Bankruptcy Code, except as noted below), commercial tort
                     claims, and the proceeds of all of the foregoing (the “Collateral”) or proceeds
 26                  thereof. The Financing Liens granted to UBS AG, Stamford Branch are valid,
 27                  perfected and enforceable first priority priming and senior liens on all the Collateral
                     that are superior to all other prepetition or post-petition liens, claims or security
 28                                                    -9-
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB      Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                            Main Document Page 10 of 40


  1                interests in favor of any other lienholder, other than the Carve-Out (as defined
                   below) and any valid, senior, perfected and non-avoidable ad valorem tax liens in
  2                favor of Santa Barbara (subject to the limitation set forth in paragraph 38 below).
                   For the avoidance of doubt, the Financing Liens granted to UBS AG, Stamford
  3                Branch under the Second Interim Order for funds advanced prior to the Final
  4                Hearing shall remain senior in priority to any valid and perfected ad valorem tax
                   liens. Notwithstanding anything to the contrary herein, the Financing Liens granted
  5                herein shall not attach to (a) avoidance claims of the estate against any party other
                   than the Debtor’s current and former insiders and affiliates or (b) the proceeds
  6                thereof. The Financing Lien shall only secure the Obligations (as defined below).
                   UBS agrees, for the benefit of the Trustee and the Committee, that it will not look
  7
                   to recover from avoidance claims or proceeds without first making a reasonable
  8                good faith effort to collect from Prepetition Collateral (as defined below) to satisfy
                   the Obligations.
  9
           (ii)    The Financing Liens against the assets of the Debtor and the Collateral shall be, and
 10                hereby are, confirmed, and extend to and secure all obligations and indebtedness of
                   the Trustee on behalf of the Debtor and the Debtor’s estate to UBS AG, Stamford
 11
                   Branch under the Facility and the Credit Agreement (the “Obligations”). The
 12                Financing Liens shall be, and are hereby determined to be, first priority priming and
                   senior liens that are superior to all other liens, claims or security interests, pre- or
 13                post-petition, other than the Carve-Out (as defined below) and any valid, senior,
                   perfected and non-avoidable ad valorem tax liens in favor of Santa Barbara (subject
 14                to the limitation set forth in paragraph 38 below), except as specifically set forth in
                   this Final Order. This Final Order shall be deemed to grant and perfect, and be
 15
                   sufficient and conclusive evidence of the validity, perfection and priority of the
 16                Financing Liens. UBS AG, Stamford Branch may, but shall not be required, to file
                   or record financing statements, mortgages, notices of lien, or similar instruments in
 17                any jurisdiction or take any other action in order to validate and perfect the
                   Financing Liens granted to them pursuant to this Final Order, and the stay imposed
 18                under section 362 of the Bankruptcy Code is hereby modified solely to permit the
 19                same. If UBS AG, Stamford Branch shall, in its sole discretion, choose to file such
                   financing statements, mortgages, notices of lien or similar instruments or otherwise
 20                confirm perfection of and the Financing Liens, the Financing Liens granted herein
                   shall be deemed perfected at the time and on the date of entry of this Final Order.
 21                Upon request by UBS AG, Stamford Branch, the Trustee is authorized, without the
                   further consent of any party, to take any actions and to execute and deliver such
 22                instruments as may be necessary to enable UBS AG, Stamford Branch to further
 23                perfect, preserve and enforce the Financing Liens granted to UBS AG, Stamford
                   Branch by this Final Order.
 24
           (iii)   For all Obligations, UBS AG, Stamford Branch is granted an allowed superpriority
 25                administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code (the
                   “Financing Superpriority Claim”) having priority in right of payment over any and
 26                all other obligations, liabilities and indebtedness of the Trustee on behalf of the
 27                Debtor and/or the Debtor, whether now in existence or incurred by the Trustee on
                   behalf of the Debtor and/or the Debtor after the Petition Date, and over any and all
 28                                                  - 10 -
             FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 11 of 40


  1                  administrative expenses or priority claims of the kind specified in, or ordered
                     pursuant to, inter alia, sections 105, 326, 328, 330, 331, 503(b), 507(a), 364(c)(1),
  2                  564(c), or 726 of the Bankruptcy Code, other than the Carve-Out (as defined below).
                     Notwithstanding anything to the contrary herein, the Financing Superpriority Claim
  3                  granted herein shall not be payable from (a) avoidance claims of the estate against
  4                  any party other than the Debtor’s current and former insiders and affiliates or (b) the
                     proceeds thereof. UBS agrees, for the benefit of the Trustee and the Committee,
  5                  that it will not look to recover from avoidance claims or proceeds without first
                     making a reasonable good faith effort to collect from Prepetition Collateral (as
  6                  defined below) to satisfy the Obligations. UBS agrees to observe any requirements
                     of marshaling under applicable law.
  7

  8          12.     Use of Cash Collateral. The Trustee may use Cash Collateral, on the terms and

  9   conditions set forth herein solely in accordance with the Budget until the date that is the earliest of

 10   (a) November 29, 2019, (b) the occurrence of an Event of Default (as defined in the Credit
 11
      Agreement), and (c) the breach or failure of the Trustee or the Debtor to comply with the terms of
 12
      this Final Order (the date of the occurrence of the earliest of (a), (b) and (c), the “Termination
 13
      Date”). To the extent the Debtor holds an interest, all funds and cash investments of Debtor,
 14
      including any funds on deposit at any banks or other institutions as of the Petition Date, are Cash
 15

 16   Collateral of UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). In addition, all

 17   cash proceeds of the Prepetition Collateral (as defined below) (and investments thereof) received
 18   by the Debtor, the Trustee, or the estate of the Debtor after the Petition Date are Cash Collateral of
 19
      UBS AG, London Branch within the meaning of 11 U.S.C. § 363(a). The Trustee shall not use any
 20
      Cash Collateral except as permitted herein or as otherwise approved by this Court.
 21
             13.     Compliance with the Budget. Except as otherwise set forth herein, the Trustee is
 22

 23   hereby authorized to use all Cash Collateral until the Termination Date to pay the ordinary course

 24   operating expenses of Debtor’s estate solely in accordance with the Budget (including all terms and

 25   conditions set forth therein), subject to the Permitted Variance.
 26          14.     Limitations on Use of Proceeds and Cash Collateral. The Trustee shall notify Huron
 27
      Consulting Group (“Huron”), via email to both mkehl@huronconsultinggroup.com and
 28                                         - 11 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 12 of 40


  1   azughayer@huronconsultinggroup.com, of any payments that exceed $7,500 not less than 36 hours

  2   prior to initiating such payment (a “Proposed Payment”). If Huron does not object to the Proposed
  3   Payment within 36 hours by email to the Trustee at michael.mcconnell@kellyhart.com, the Trustee
  4
      may proceed to make such payment. Should Huron object to the Proposed Payment, such payment
  5
      shall not be made without further order of the Court. The Trustee and UBS consent to judicial
  6
      intervention on an expedited basis to determine whether such Proposed Payment may proceed. Any
  7

  8   payments to be made under the Budget to Santa Barbara, departments or agencies of the County of

  9   Santa Barbara, and the Santa Barbara County Air Pollution Control District (the “APCD”) must be

 10   approved by Huron. If approved, such payments shall be made timely in accordance with the
 11
      Budget. For the avoidance of doubt, no payments shall be made to GIT pursuant to this Final Order
 12
      for prepetition work or claims other than reimbursement with regard to the Debtor’s employees.
 13
      None of the Cash Collateral or the proceeds of the Facility, subject only to the Investigation Budget
 14
      (as defined below), shall be used (i) to challenge UBS’s claims and/or liens or (ii) to prevent or
 15

 16   hinder UBS from exercising its rights or remedies.

 17          15.     Absent further order of the Court or written consent of UBS for payments
 18   specifically designated as a royalty payment or surface lease payment to an insider or affiliate,
 19
      neither Debtor nor the Trustee shall make the following payments directly or indirectly: (i) any
 20
      royalty payments or surface lease payments to insiders or affiliates of the Debtor or (ii) any payment
 21
      of professional fees for the Debtor or any committee, but the Trustee shall hold any such payments
 22

 23   provided for in the Budget in an interest-bearing escrow or segregated account. All such issues are

 24   expressly reserved for future determination. The Budget includes certain items for accounting

 25   purposes only; this Final Order does not permit payment of these items. Notwithstanding anything
 26   to the contrary, the proceeds of the Facility and Cash Collateral shall only be used to pay those
 27
      items in the Budget that have been specifically approved by UBS or Huron and to escrow payments
 28                                                   - 12 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                   Desc
                               Main Document Page 13 of 40


  1   as set forth above. For the avoidance of doubt, neither the Debtor nor the Trustee has any authority

  2   to make, directly or indirectly, any (i) insider or affiliate royalty payments; (ii) insider or affiliate
  3   surface lease payments; (iii) professional fee payments, except payments authorized for the
  4
      Trustee’s professionals or Committee’s professionals under this Final Order; or (iv) other payments
  5
      which are listed below the line in the Budget for accounting purposes but not authorized by this
  6
      Final Order, regardless of whether any such payments listed in (i)-(iv) are included in the Budget.
  7

  8           16.     Carve-Out. There shall be a subordination of the Financing Liens and Financing

  9   Superpriority Claim granted to UBS AG, Stamford Branch on the Collateral, and the Adequate

 10   Protection Liens (as defined below) granted to UBS AG, London Branch on the Post-Petition
 11
      Collateral and GLR on the Prepetition Collateral, and Adequate Protection Superpriority Claim (as
 12
      defined below) granted to UBS AG, London Branch on the Post-Petition Collateral for the
 13
      aggregate amount of reasonable professional fees and expenses for the Trustee’s professionals,
 14
      provided that such amount for the Trustee’s professionals shall not exceed 25% of the amounts set
 15

 16   forth in the Budget and accrued prior to occurrence of an Event of Default (the “Carve-Out”). If,

 17   for any reason, any portion of the sum of $70,000 budgeted for the Committee’s professionals (up
 18   to $50,000 of which is for the Committee’s Investigation Budget (as defined below)) is not funded
 19
      to an escrowed account by the Trustee pursuant to paragraph 10 hereof, then such amount shall also
 20
      constitute a part of the Carve-Out. Notwithstanding the foregoing, following the occurrence of an
 21
      Event of Default, the Carve-Out shall include any withheld portion of the fees and expenses for the
 22

 23   Trustee’s professionals accrued prior to such date and set forth in the Budget, and an additional

 24   amount not exceed $15,000 in the aggregate from and after a written notice of default. It is the

 25   intention of this Final Order that the combination of the escrowed amounts under paragraph 10 plus
 26   the Carve-Out equals 100% of the Budgeted fees and expenses for the Committee’s professionals
 27
      and 125% of the Budgeted fees and expenses for the Trustee’s professionals accrued prior to an
 28                                             - 13 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                 Desc
                              Main Document Page 14 of 40


  1   Event of Default plus the $15,000 provided in the prior sentence after a written notice of default, if

  2   applicable. All such professionals having consented to the differential mechanics. Nothing in this
  3   Final Order shall be construed to impair the ability of UBS to object to any fees, expenses,
  4
      reimbursements, or compensation sought by the Trustee. The Carve-Out shall not be used to
  5
      investigate or commence or continue any action or proceeding against UBS, subject only to the
  6
      Investigation Budget (as defined below).
  7

  8          17.     Reporting Requirements. As a condition to use funds advanced under the Facility

  9   and Cash Collateral, the Trustee shall provide to UBS and the Committee a variance report

 10   reasonably acceptable to UBS on a weekly basis during the period for which use of such funds and
 11
      Cash Collateral is permitted under this Final Order and any subsequent order, which shall be
 12
      delivered by the Wednesday of the following week. Reporting of monthly sales revenue shall be
 13
      no later than 5 business days following the end of the month. In addition, the Trustee and its
 14
      representatives and agents shall provide to UBS and the Committee weekly reports, oral and/or
 15

 16   written, regarding the status of operations and financial matters as well as any additional

 17   information reasonably requested by UBS.
 18          18.     Additional Covenants.
 19
             (i)     No later than November 18, 2019, the Trustee shall file an application in form and
 20                  substance reasonably acceptable to UBS to retain persons acceptable to UBS on
                     terms acceptable to UBS to provide a reserve report regarding the Debtor’s
 21                  hydrocarbon assets.
 22          (ii)    No later than November 18, 2019, the Trustee shall file an application in form and
                     substance reasonably acceptable to UBS to retain persons acceptable to UBS on
 23
                     terms acceptable to UBS to conduct a Phase I environmental study regarding the
 24                  Debtor’s hydrocarbon assets and operations.

 25          (iii)   On or before November 18, 2019, the Trustee shall provide one or more reports to
                     UBS as to the Trustee’s efforts to stabilize and improve Debtor’s operations and
 26                  revenues, including efforts to maximize sale revenues for the benefit of the estate.
 27

 28                                                   - 14 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 15 of 40


  1          (iv)    No later than November 18, 2019, the Trustee shall provide UBS with a 13-week
                     cash flow budget in form and substance reasonably acceptable to UBS.
  2
             (v)     The Debtor shall obtain and collect a minimum monthly sales revenue of $750,000,
  3                  measured as of the last day of each month.
  4          19.     Adequate Protection. UBS AG, London Branch is entitled, pursuant to 11 U.S.C.
  5
      §§ 361 and 363(e), to adequate protection from any diminution in value of its interests in the
  6
      collateral securing the Prepetition Obligations, including the Cash Collateral (collectively, the
  7
      “Prepetition Collateral”), including, without limitation, any such diminution resulting from use by
  8

  9   Debtor or the Trustee of Cash Collateral and any other collateral, and the imposition of the

 10   automatic stay pursuant to 11 U.S.C. § 362 (such diminution in value the “Adequate Protection

 11   Obligations”). Based on the Court’s prior findings regarding the value of Prepetition Collateral in
 12
      connection with the Cash Collateral hearings, Santa Barbara is adequately protected for priming
 13
      and use of Cash Collateral under this Final Order.
 14
             20.     Adequate Protection – Replacement and Additional Liens. As partial adequate
 15
      protection for the Adequate Protection Obligations, effective upon the commencement of this case
 16

 17   and without the necessity of the execution by Debtor, the Trustee or UBS AG, London Branch of

 18   any mortgages, security agreements, pledge agreements, financing statements or otherwise, the
 19   following additional and replacement security interests and liens are hereby granted to UBS AG,
 20
      London Branch (the “Senior Adequate Protection Liens”), subject only to (i) liens on the Collateral
 21
      in favor of UBS AG, Stamford Branch to secure the Obligations, (ii) valid and perfected non-
 22
      avoidable liens in existence on the Petition Date that are senior in priority to the liens securing the
 23

 24   prepetition claims of UBS AG, London Branch, and (iii) valid liens in existence on the Petition

 25   Date that are perfected subsequent to the Petition Date as permitted by 11 U.S.C. § 546(b) that are

 26   senior in priority to the liens securing the prepetition claims of UBS AG, London Branch (subject
 27   to the limitation set forth in paragraph 38 below) ((i)–(iii) collectively, the “Permitted Liens”): (a)
 28                                                   - 15 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 16 of 40


  1   to the full extent of any diminution in value of the Prepetition Collateral, a perfected first priority

  2   senior security interest in and lien upon all cash of Debtor and any investment of the funds of
  3   Debtor, whether existing on the Petition Date or thereafter acquired as of the date hereof and as of
  4
      the Petition Date; and (b) to the full extent of any diminution in value of the Prepetition Collateral,
  5
      a perfected first priority senior security interest in and lien upon all other pre- and post-petition
  6
      property of Debtor, whether existing on the Petition Date or thereafter acquired, including, without
  7

  8   limitation, all accounts, cash, Cash Collateral, deposit accounts, chattel paper, instruments,

  9   documents, investment property, supporting obligations, customer lists, letter of credit rights,

 10   inventory, fixtures, equipment, general intangibles, goods, patents, copyrights and trademarks as
 11
      well as all products and proceeds of any of the foregoing and books and records relating to any of
 12
      the foregoing and to Debtor’s business and the proceeds of all of the foregoing (collectively, the
 13
      “Post-Petition Collateral”). For the avoidance of doubt, in accordance with paragraph 24 of this
 14
      Final Order, the Senior Adequate Protection Liens granted herein shall not attach to avoidance
 15

 16   claims of the estate or proceeds thereof. The Senior Adequate Protection Liens granted under this

 17   Final Order shall be junior only to the Permitted Liens and the Carve-Out.
 18          21.     GLR, LLC (“GLR”) shall be entitled to, as adequate protection for its interest in
 19
      Prepetition Collateral, effective upon the appointment of the Trustee and without the necessity of
 20
      the execution by Debtor, the Trustee or GLR of any mortgages, security agreements, pledge
 21
      agreements, financing statements or otherwise, the following additional and replacement security
 22

 23   interests and liens which are hereby granted to GLR (the “Junior Adequate Protection Liens” and

 24   together with the Senior Adequate Protection Liens, the “Adequate Protection Liens”), subject only

 25   to the Permitted Liens to the full extent of any diminution in value of the Prepetition Collateral, and
 26   only to the extent of the validity, priority, and enforceability of GLR’s prepetition lien in the
 27
      Prepetition Collateral, a perfected replacement security interest in and lien upon the Prepetition
 28                                                 - 16 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 17 of 40


  1   Collateral and all proceeds thereof, whether existing on the Petition Date or thereafter acquired.

  2   For the avoidance of doubt, in accordance with paragraph 24 of this Final Order, the Junior
  3   Adequate Protection Liens granted herein shall not attach to avoidance claims of the estate or
  4
      proceeds thereof. The Junior Adequate Protection Liens shall be junior only to the Permitted Liens,
  5
      the Carve-Out, and the Senior Adequate Protection Liens.
  6
             22.     Adequate Protection for the Use of Cash Collateral – Superpriority Claim. To the
  7

  8   extent the Post-Petition Collateral granted to UBS AG, London Branch herein does not provide

  9   adequate protection of its interests in the Cash Collateral, the Adequate Protection Obligations shall

 10   constitute a super-priority administrative expense claim under Section 507(b) of the Bankruptcy
 11
      Code (“Adequate Protection Superpriority Claim”). The Adequate Protection Superpriority Claim
 12
      shall have priority over all administrative expenses of any kind or any subsequently filed
 13
      bankruptcy case under any Chapter of the Bankruptcy Code in any court of competent jurisdiction,
 14
      including such administrative expenses of the kinds specified in, or allowable under, Sections 105,
 15

 16   326, 330, 331, 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code, subject only to the

 17   Financing Superpriority Claim and the Carve-Out. Additionally, no: (i) costs or expenses of
 18   administration which have been or may be incurred (a) in the Chapter 11 Case; (b) after conversion
 19
      of the Chapter 11 Case to a case proceeding under Chapter 7 of the Bankruptcy Code, or (c) in any
 20
      other proceeding related hereto; and/or (ii) priority claims as defined in Section 507(a) of the
 21
      Bankruptcy Code are, or will be, senior to or pari passu with the Adequate Protection Superpriority
 22

 23   Claim other than the Financing Superpriority Claim and the Carve-Out. For the avoidance of doubt,

 24   in accordance with paragraph 24 of this Final Order, the Adequate Protection Superpriority Claims

 25   granted herein shall not attach to avoidance claims of the estate or proceeds thereof.
 26          23.     Perfection of Adequate Protection Liens. This Final Order shall be deemed to grant
 27
      and perfect, and be sufficient and conclusive evidence of the validity, perfection and priority of the
 28                                                  - 17 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 18 of 40


  1   Adequate Protection Liens as of the Petition Date. UBS AG, London Branch may, but shall not be

  2   required, to file or record financing statements, mortgages, notices of lien, or similar instruments
  3   in any jurisdiction or take any other action in order to validate and perfect the Adequate Protection
  4
      Liens granted to them pursuant to this Final Order, and the stay imposed under section 362 of the
  5
      Bankruptcy Code is hereby modified solely to permit the same. If UBS AG, London Branch shall,
  6
      in its sole discretion, choose to file such financing statements, mortgages, notices of lien or similar
  7

  8   instruments or otherwise confirm perfection of and the Adequate Protection Liens, the Adequate

  9   Protection Liens granted herein shall be deemed perfected at the time and on the date of entry of

 10   this Final Order. Upon request by UBS AG, London Branch, the Trustee is authorized, without the
 11
      further consent of any party, to take any actions and to execute and deliver such instruments as may
 12
      be necessary to enable UBS AG, London Branch to further perfect, preserve and enforce the
 13
      Adequate Protection Liens granted to UBS AG, London Branch by this Final Order.
 14
             24.     The Adequate Protection Liens granted by this Final Order and the Adequate
 15

 16   Protection Superpriority Claim granted by this Final Order shall not attach to avoidance claims of

 17   the estate or proceeds thereof. For the avoidance of doubt, nothing in this Final Order shall prevent
 18   UBS from asserting claims against or participating in such claims or proceeds under any other basis,
 19
      including with respect to the Financing Liens. Without limiting the foregoing, this provision shall
 20
      not be retroactive, such that nothing in the Final Order shall alter or change the status of, or impose
 21
      any limitation or agreement on, any lien or claim against such avoidance actions of proceeds thereof
 22

 23   with regard to use of Prepetition Collateral or Cash Collateral granted by any order entered in this

 24   case prior to the date hereof. Nothing herein shall impair or modify UBS AG, London Branch’s

 25   rights to seek additional adequate protection pursuant to section 507(b) of the Bankruptcy Code in
 26   the event that the adequate protection provided to UBS AG, London Branch hereunder is
 27

 28                                                   - 18 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB          Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                Desc
                                Main Document Page 19 of 40


  1   insufficient to compensate for any diminution in value of its interests in the Cash Collateral or any

  2   other Prepetition Collateral during this case or any successor case.
  3            25.     Termination of Cash Collateral Use. On the Termination Date, the Trustee’s right
  4
      to use the Cash Collateral on the terms and conditions set forth in this Final Order shall terminate
  5
      automatically.    By written agreement, UBS AG, London Branch may agree to waive such
  6
      termination in full or permit only limited use of Cash Collateral in any manner following such
  7

  8   event.

  9            26.     Budget Amendments. UBS may, but is not required to, by written agreement,

 10   amend the Budget, including to, among other things, extend the date through which Cash Collateral
 11
      may be used and to increase the amount of Cash Collateral that may be used thereunder; provided,
 12
      however, that any amendment to the Budget made pursuant to the authority set forth in this Final
 13
      Order shall be subject to the following conditions and limitations:
 14
                       (a) any such amendment shall not alter the nature and types of payments that were
 15

 16                         authorized under this Final Order; and

 17                    (b) any such amendment shall require the consent of the Trustee.
 18   The foregoing conditions and limitations are intended to apply only to consensual changes to the
 19
      Budget that are made pursuant to the authority of this Final Order.
 20
               27.     Upon entry of a written amendment in compliance with the foregoing, the new
 21
      agreed budget shall constitute the Budget for all purposes under this Final Order and the Credit
 22

 23   Agreement.

 24            28.     Promptly following the amendment of the Budget in accordance with the foregoing,

 25   the Trustee shall promptly file notice with this Court, and provide notice of such entry to all parties
 26   entitled to notice.
 27

 28                                                    - 19 -
                FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                   CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16               Desc
                               Main Document Page 20 of 40


  1          29.       Reservation of Rights. The right of the Trustee to seek additional or different use

  2   of Cash Collateral is specifically preserved, provided that upon filing of any such request, UBS
  3   AG, London Branch may by written notice terminate authorization to use Cash Collateral pursuant
  4
      to this Final Order, or may agree to permit only use of Cash Collateral in any limited manner
  5
      following such event; provided, however, any action seeking additional or different use of Cash
  6
      Collateral without the express written consent of UBS shall immediately result in the occurrence
  7

  8   of the Termination Date.

  9          30.       Remedies on Event of Default. If an Event of Default occurs, UBS AG, Stamford

 10   Branch shall have the right without any notice of further order of the Court to take any and all
 11
      actions and pursue all remedies permitted under the Credit Agreement and applicable law in
 12
      response to such Event of Default, subject to the requirements of paragraph 31 below. UBS AG,
 13
      Stamford Branch shall have the right to exercise any remedies under the Credit Agreement and
 14
      applicable law on five days’ notice to the Trustee, the Committee, the United States Trustee, and
 15

 16   Santa Barbara.

 17          31.       The automatic stay of section 362(a) of the Bankruptcy Code shall be and hereby is
 18   modified and vacated without further order, notice or application to the Court to the extent
 19
      necessary to allow UBS to perform any act authorized by this Final Order. If an Event of Default
 20
      occurs, UBS AG, Stamford Branch shall have the right to seek an order on five days’ notice to the
 21
      Trustee, the Committee, the United States Trustee, and Santa Barbara lifting the automatic stay to
 22

 23   permit UBS AG, Stamford Branch to foreclose on the Collateral or alternatively, compelling the

 24   Trustee to sell the Collateral pursuant to section 363(b) of the Bankruptcy Code. Such motion may

 25   be accompanied by an affidavit on behalf of UBS AG, Stamford Branch stating that an Event of
 26   Default has occurred and setting forth the facts of such Event of Default. Any party opposing the
 27

 28                                                   - 20 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 21 of 40


  1   relief requested by UBS AG, Stamford Branch shall have the burden of proof why the automatic

  2   stay should not be lifted with respect to the Collateral.
  3          32.     Further Assurances. No further actions shall be required to reflect the Financing
  4
      Liens or Adequate Protection Liens granted to UBS or the Obligations or Adequate Protection
  5
      Obligations incurred by the Trustee or the Debtor. Notwithstanding the foregoing, the Trustee and
  6
      UBS are granted authority to take any such actions and execute any such documents as they may
  7

  8   deem appropriate to reflect the Financing Liens and the Adequate Protection Liens granted to UBS

  9   or the Obligations incurred by the Trustee or the Debtor, including without limitation execution

 10   and delivery of one or more notes, deeds of trust, financing agreements and all other actions as
 11
      UBS may reasonably request.
 12
             33.     Section 506(c) Waiver. All rights of the Debtor, the Trustee, and the estate to
 13
      surcharge the collateral of UBS are hereby waived for rights accruing during the period that the
 14
      Trustee receives advances or is authorized to use Cash Collateral pursuant to this Final Order or
 15

 16   the Credit Agreement, provided that, as consideration for such waiver, the Trustee shall be

 17   authorized to obtain advances and use Cash Collateral for expenses in the Budget prior to any Event
 18   of Default or Termination Date, and further provided that the waiver shall apply whether or not the
 19
      Trustee actually uses such advance or Cash Collateral for a specific expense set forth in the Budget
 20
      or uses them for another purpose so long as such funds are actually disbursed by the Trustee.
 21
             34.     Right to Credit Bid. UBS shall have the right to credit bid up to the full amount of
 22

 23   its outstanding Obligations and Prepetition Obligations in connection with any sale of the Debtor’s

 24   assets, the Prepetition Collateral, the Post-Petition Collateral or the Collateral under section 363 of

 25   the Bankruptcy Code. If UBS transfers all or any portion of its claims, the right of the transferee
 26   to credit bid shall remain subject to a challenge “for cause” under section 363(k) of the Bankruptcy
 27
      Code solely based upon the transfer, the actions of the transferee, or events arising after such
 28                                               - 21 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                   Desc
                              Main Document Page 22 of 40


  1   transfer. All defenses to any such challenge to the credit bid rights of a transferee are preserved.

  2   Nothing herein shall constitute consent by UBS to any sale of such assets, Prepetition Collateral,
  3   the Post-Petition Collateral or the Collateral.
  4
             35.     Successors and Assigns. The provisions of this Final Order shall be binding upon
  5
      UBS, the Debtor, the Trustee and their respective successors and assigns (including any other
  6
      trustee hereinafter appointed or elected for the Debtor’s estate) and inure to the benefit of UBS, the
  7

  8   Trustee and the Debtor and their respective successors and assigns.

  9          36.     Compliance with Laws. Nothing in this Final Order or the Budget shall permit the

 10   Debtor or the Trustee to violate 28 U.S.C. § 959(b), and nothing in this Final Order or the Budget
 11
      shall in any way diminish the obligation of any entity, including the Debtor and the Trustee, to
 12
      comply with environmental laws.
 13
             37.     Priority. Except as set forth herein with respect to the Financing Liens, nothing in
 14
      this Final Order shall determine or effect the relative priority of any senior prepetition lien or post-
 15

 16   petition lien, and all rights are expressly reserved in that regard. All rights are expressly reserved

 17   with respect to whether any asset is cash collateral for any entity other than UBS and thus any
 18   entitlement of such other entities to adequate protection, including without limitation any
 19
      superpriority claim.
 20
             38.     To the extent Santa Barbara has valid, senior, perfected, and non-avoidable liens for
 21
      ad valorem taxes, penalties, interest, and attorneys’ fees under applicable law, the Financing Liens
 22

 23   and Adequate Protection Liens granted to secure Obligations incurred under the Facility after the

 24   Final Hearing on November 21, 2019 in accordance with this Final Order shall be junior in priority

 25   and subject to such valid, senior, perfected, and non-avoidable ad valorem tax liens in favor of
 26   Santa Barbara only to the extent of such lien on the Collateral. For the avoidance of doubt, the
 27
      Financing Liens, Financing Superpriority Claim, Adequate Protection Liens, and the Adequate
 28                                               - 22 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                   Desc
                              Main Document Page 23 of 40


  1   Protection Superpriority Claim granted to UBS AG, Stamford Branch under the Second Interim

  2   Order to secure all Obligations advanced by UBS AG, Stamford Branch pursuant to the Interim
  3   Order and Second Interim Order prior to November 21, 2019 are valid, perfected and enforceable
  4
      first priority priming and senior liens on all the Collateral that are superior to all other prepetition
  5
      or post-petition liens, claims or security interests in favor of any other lienholder (including any
  6
      valid, perfected, enforceable and non-avoidable ad valorem tax liens), other than the Carve-Out.
  7

  8   Nothing in this Final Order shall determine the priority, amount, and extent of the Santa Barbara

  9   ad valorem tax liens or claims. All rights with regard to priority, amount, and extent of the Santa

 10   Barbara tax liens or claims are fully preserved.
 11
             39.     Effect of Final Order. If any or all of the provisions of this Final Order are hereafter
 12
      reversed, modified, vacated or stayed, such reversal, modification, vacatur or stay, shall not affect
 13
      (i) the validity of any Adequate Protection Obligations incurred before the actual receipt of written
 14
      notice by UBS AG, London Branch of the effective date of such reversal, modification, vacatur or
 15

 16   stay or (ii) the validity or enforceability of any lien or priority authorized or created hereby.

 17   Notwithstanding any such reversal, modification, vacatur or stay, any use of the Facility proceeds
 18   or Cash Collateral or Obligations or Adequate Protection Obligations incurred by Debtor or the
 19
      Trustee to UBS before the actual receipt of written notice by UBS of the effective date of such
 20
      reversal, modification, vacatur or stay, shall be governed in all respects by the original provisions
 21
      of this Final Order, and UBS shall be entitled to all the rights, remedies, privileges and benefits
 22

 23   granted in section 363(m) of the Bankruptcy Code and this Final Order with respect to all uses of

 24   the Facility proceeds or Cash Collateral and the Obligations or Adequate Protection Obligations.

 25          40.     Except as expressly provided in this Final Order, the Financing Liens, the
 26   Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Superpriority Claims
 27
      and all other rights and remedies of UBS granted by the provisions of this Final Order shall survive,
 28                                                  - 23 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 24 of 40


  1   and shall not be modified, impaired or discharged by (i) the entry of an order converting the case

  2   to a case under chapter 7, dismissing of the case, or by any other act or omission or (ii) the entry of
  3   an order confirming a plan in the case. The terms and provisions of this Final Order shall continue
  4
      in this case, or in any superseding chapter 7 case under the Bankruptcy Code, and the Financing
  5
      Liens, the Superpriority Claims, the Adequate Protection Liens, the Adequate Protection
  6
      Superpriority Claims, and all other rights and remedies of UBS granted by the provisions of this
  7

  8   Final Order shall continue in full force and effect until the Obligations and the Adequate Protection

  9   Obligations are indefeasibly paid in full.

 10          41.     Findings of Fact and Conclusions of Law. This Final Order shall constitute findings
 11
      of fact and conclusions of law of the Court and shall take effect immediately upon execution hereof.
 12
             42.     Filing. This Final Order may be filed in any state or local jurisdiction in order to
 13
      evidence and perfect UBS’s liens and security interests, as granted and confirmed herein. At the
 14
      request of UBS’s counsel, the clerk of court shall issue a certified copy of this Final Order and shall
 15

 16   execute such other certificates or affidavits of authenticity as may be reasonably necessary to put

 17   this Final Order in a form that may be accepted by the applicable filing office.
 18          43.     Business Judgment and Good Faith Pursuant to Section 364(e) of the Bankruptcy
 19
      Code. The terms of the Facility, Credit Agreement, and this Final Order were negotiated in good
 20
      faith and at arms’ length among the Trustee and UBS. Financing provided under the Facility and
 21
      the Credit Agreement shall be deemed to have been extended in good faith and for valid business
 22

 23   purposes and uses, within the meaning of section 364(e) of the Bankruptcy Code.

 24          44.     Stipulations. Effective upon the expiration of the Challenge Period (as defined

 25   below), the Trustee will be deemed to have admitted, acknowledged, agreed and stipulated that: (i)
 26   the amount due to UBS under the Prepetition Credit Agreements, as of June 30, 2019, is
 27
      approximately $127 million, plus such allowable interest, fees and charges as may accrue
 28                                             - 24 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                  Desc
                              Main Document Page 25 of 40


  1   thereafter; (ii) the Prepetition Obligations constitute legal, valid, enforceable and binding

  2   obligations of the Debtor; (iii) no offsets, defenses or counterclaims to the Prepetition Obligations
  3   exist; (iv) no portion of the Prepetition Obligations is subject to avoidance, disallowance, reduction
  4
      or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (v) the
  5
      Prepetition Credit Agreements are valid and enforceable by UBS AG, London Branch against the
  6
      Debtor; (vi) the liens and security interests in the Prepetition Collateral securing the Prepetition
  7

  8   Obligations (the “Prepetition Liens”) were perfected as of the Petition Date and constitute legal,

  9   valid, binding, enforceable and perfected liens in and to the Prepetition Collateral and are not

 10   subject to avoidance, reduction, disallowance, disgorgement, counterclaim, surcharge or
 11
      subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law, and such liens
 12
      had priority over any and all other liens on the Prepetition Collateral, subject only to certain liens
 13
      expressly permitted by the Prepetition Credit Agreements (to the extent any such permitted liens
 14
      were legal, valid, properly perfected, non-avoidable and senior in priority to the Prepetition Liens
 15

 16   as of the Petition Date or thereafter pursuant to section 546(b) of the Bankruptcy Code); (vii) the

 17   Prepetition Obligations constitute allowed secured claims against the Debtor’s estate to the extent
 18   of the Collateral; and (viii) the Debtor and its estate have no claim, objection, challenge or cause
 19
      of action against UBS or any of its affiliates, parents, subsidiaries, partners, controlling persons,
 20
      agents, attorneys, advisors, professionals, officers, directors and employees, whether arising under
 21
      applicable state or federal law (including, without limitation, any recharacterization, subordination,
 22

 23   avoidance or other claims arising under or pursuant to sections 105, 510 or 542 through 553 of the

 24   Bankruptcy Code), in connection with any of the Prepetition Credit Agreements (or the transactions

 25   contemplated thereunder), the Prepetition Obligations or the Prepetition Liens, including without
 26   limitation, any right to assert any disgorgement or recovery.
 27

 28                                                   - 25 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB        Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                 Desc
                              Main Document Page 26 of 40


  1          45.     Effect of Stipulations on Third Parties. The stipulations, admissions, agreements

  2   and releases contained in this Final Order shall be binding upon all other parties in interest,
  3   including, without limitation, any statutory or non-statutory committees appointed or formed in this
  4
      case, and any other person or entity acting or seeking to act on behalf of the Debtor’s estate,
  5
      including the Trustee in all circumstances and for all purposes unless: (a) any party in interest
  6
      (subject in all respects to any agreement or applicable law that may limit or affect such entity’s
  7

  8   right or ability to do so), in each case, with requisite standing granted by the Court or, in the case

  9   of the Committee, upon the filing of a motion seeking such standing, has timely and properly filed

 10   an adversary proceeding, contested matter, or as to the Committee, motion seeking standing
 11
      (subject to the limitations contained herein) by no later than a date that is the later of (i) January
 12
      13, 2020; (ii) any later date agreed to by UBS AG, London Branch in writing in its sole discretion;
 13
      and (iii) any such later date ordered by the Court for good cause shown after notice and an
 14
      opportunity to be heard, provided that the motion seeking such relief is filed before the expiration
 15

 16   of any applicable period as set forth in clauses (i)–(iii) of this sentence (the “Challenge Period”),

 17   (A) objecting to or challenging the validity, perfection, enforceability, priority or extent of the
 18   Prepetition Obligations, or (B) otherwise asserting or prosecuting any action for preferences,
 19
      fraudulent transfers or conveyances, other avoidance power claims through or on behalf of the
 20
      Debtor’s estate against UBS AG, London Branch (collectively, the “Challenge Proceeding”); and
 21
      (b) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge
 22

 23   Proceeding; provided, however, that any pleadings filed in connection with any Challenge

 24   Proceeding shall set forth with specificity the basis for such challenge or claim and any challenges

 25   or claims not so specified prior to the expiration of the Challenge Period shall be deemed forever,
 26   waived, released and barred. If any such Challenge Proceeding is timely filed during the Challenge
 27
      Period, such filing shall immediately result in the occurrence of the Termination Date.
 28                                                   - 26 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16                   Desc
                               Main Document Page 27 of 40


  1           46.     If no such Challenge Proceeding is timely and properly filed during the Challenge

  2   Period or the Court does not rule in favor of the plaintiff in any such proceeding: (i) any and all
  3   Challenge Proceedings or potential Challenge Proceedings shall be deemed to be forever waived
  4
      and barred; (ii) all stipulations, admissions, agreements and releases contained in this Final Order
  5
      shall be irrevocably and forever binding on all parties in interest; (iii) the Prepetition Liens shall be
  6
      deemed to constitute valid, binding, and enforceable encumbrances, and not subject to avoidance
  7

  8   pursuant to the Bankruptcy Code or applicable non-bankruptcy law; and (iv) the Debtor shall be

  9   deemed to have released, waived and discharged UBS AG, London Branch from any and all

 10   obligations and liabilities to the Debtor and from any and all claims, counterclaims, demands, debts,
 11
      accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date.
 12
              47.     If any such Challenge Proceeding is timely filed during the Challenge Period, the
 13
      stipulations, admissions, agreements and releases contained in this Final Order shall nonetheless
 14
      remain binding and preclusive on all persons and entities, except to the extent that such stipulations,
 15

 16   admissions, agreements and releases were expressly and successfully challenged in such Challenge

 17   Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction. UBS
 18   AG, London Branch reserves all of its rights to contest on any grounds any Challenge Proceeding.
 19
      Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),
 20
      including any statutory or non-statutory committees appointed or formed in this case, standing or
 21
      authority to pursue any claim or cause of action belonging to the Debtor or its estate.
 22

 23           48.     The Trustee may use the funds advanced under the Facility to investigate (i) the

 24   claims and liens of UBS AG, London Branch and (ii) potential claims, counterclaims, causes of

 25   action or defenses against UBS AG, London Branch; provided that no more than an aggregate of
 26   $5,000 of the funds advanced under the Facility may be used by the Trustee in respect of any such
 27
      investigation (the “Trustee’s Investigation Budget”) and $50,000 of the funds advanced under the
 28                                                 - 27 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB         Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16              Desc
                               Main Document Page 28 of 40


  1   Facility may be used by the Committee in respect of any such investigation (the “Committee’s

  2   Investigation Budget” and together with the Trustee’s Investigation Budget, the “Investigation
  3   Budget”). The Committee’s Investigation Budget represents the total amount of funds advanced
  4
      under the Facility that may be used by the Committee in respect of any such investigation during
  5
      this bankruptcy case.
  6
              49.    No Stay. There is no stay of this Final Order, including no stay pursuant to Federal
  7

  8   Rule of Bankruptcy Procedure 6004(h) (to the extent applicable).

  9                                                     ###

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23
      Date: November 27, 2019
 24

 25

 26
 27

 28                                                 - 28 -
               FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                  CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 29 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 30 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 31 of 40

                              EXHIBIT 1
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 32 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 33 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 34 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 35 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 36 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 37 of 40
Case 9:19-bk-11573-MB   Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                         Main Document Page 38 of 40
Case 9:19-bk-11573-MB      Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16   Desc
                            Main Document Page 39 of 40


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12
      Agreed as to form only:
 13
      PACHULSKI STANG ZIEHL & JONES LLP
 14
      By:
 15
      Jeffrey N. Pomerantz
 16   Maxim B. Litvak
      10100 Santa Monica Blvd., 13th Floor
 17   Los Angeles, California 90067
      (310) 277-6910
 18   Email: jpomerantz@pszjlaw.com
 19           mlitvak@pszjlaw.com

 20   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

 21
      SNOW SPENCE GREEN LLP
 22

 23   By:
      W. Ross Spence
 24   2929 Allen Parkway, Suite 2800
      Houston, Texas 77019
 25   (713) 335-4800
      Email: ross@snowspencelaw.com
 26
 27   ATTORNEYS FOR THE COUNTY OF SANTA BARBARA, CALIFORNIA; HARRY E.
      HAGEN, AS TREASURER-TAX COLLECTOR OF THE COUNTY OF SANTA
 28                                 - 29 -
              FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                 CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
Case 9:19-bk-11573-MB      Doc 572 Filed 11/27/19 Entered 11/27/19 14:00:16             Desc
                            Main Document Page 40 of 40


  1   BARBARA, CALIFORNIA; AND THE SANTA BARBARA COUNTY AIR POLLUTION
      CONTROL DISTRICT
  2

  3   Agreed as to form only, and shall not indicate that this Final Order satisfies condition under
  4   the Credit Agreement nor that the condition is waived:

  5   O’MELVENY & MYERS LLP

  6   By:
      Evan M. Jones
  7
      400 South Hope Street, 18th Floor
  8   Los Angeles, California 90071-2899
      (213) 430-6000
  9   Email: ejoines@omm.com

 10   ATTORNEYS FOR UBS AG, LONDON BRANCH AND UBS AG, STAMFORD BRANCH
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28                                               - 30 -
              FINAL ORDER FOR EMERGENCY PRIMING AND SUPERPRIORITY FINANCING AND
                 CONSENSUAL USE OF CASH COLLATERAL BY THE CHAPTER 11 TRUSTEE
